DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 03/27/2020 as modified by the preliminary amendment filed on 11/06/2020.  Claims 1-20 are now pending in the present application. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/29/2020 is in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thayer et al Patent Application No. :( US 2004/0102896 A1) hereinafter referred as Thayer.
For claim 1, Lee teaches a telematics furtherance visualization method comprising: 
providing a first distributed process for a mobile device (110 figure 1) (paragraph [0020] lines 1-6),
providing a second distributed process for a remote device (120 figure 1) (paragraph [0020] lines 6-9), said first distributed process communicating process communicating data to said second distributed process (paragraph [0047] lines 1-4),
said first distributed process monitoring said mobile device, said first distributed process logging mobile device vector data of said mobile device (paragraph [0047] lines 4-6) and communicating the mobile device vector data of said mobile device to said remote device (paragraph [0025] lines 1-5) and (paragraph  [0034]), and said first distributed process sensing a mobile device- remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device (paragraph [0047] lines 6-10), (paragraph [0055] lines 1-11) and (paragraph [0058] lines 1-11).  
For claim 2, Lee teaches a telematics furtherance visualization method, wherein said first distributed process reconciling mobile device-remote observation alignment to align the path of travel of the mobile device with the remote observation of the mobile device at the remote device (paragraph [0058] lines 11-22).  
For claim 3, Lee teaches a telematics furtherance visualization method, wherein said second distributed process adaptive rendering on a map of said remote device a graphical image of said mobile device based on said mobile device vector data (paragraph [0030] lines 1-9).   
For claim 5, Lee teaches a telematics furtherance visualization method, wherein said mobile device-remote observation misalignment risk includes mobile device-remote observation alignment parameters, (paragraph [0030] lines 1-9), and wherein said second distributed process adaptive rendering on a map of said remote device a graphical image of said mobile device based on said mobile device vector data, wherein said adaptive rendering includes adaptive render parameters (paragraph [0047] lines 6-10), and said method further comprises correlating said mobile device-remote observation alignment parameters and said adaptive render parameters (paragraph [0055] lines 1-11) and (paragraph [0058] lines 1-11). 
Lee teaches a telematics furtherance visualization method, wherein said reconciling mobile device-remote observation alignment to align the path of travel of the mobile device with the remote observation of the mobile device at the remote device includes communicating a subsequent log of said mobile device vector data of said mobile device to said remote device (paragraph [0034]-[0035]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
12.      Claims 4, 7-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being un-patentable over Thayer et al Patent Application No. :( US 2004/0102896 A1) hereinafter referred as Thayer, in US 2009/0140887 A1) hereinafter referred as Breed.
For claim 4, Thayer disclose all the subject matter of the claimed invention with the exemption of the graphical image on the map of said remote device is aligned with the path of travel of said mobile device, thereby providing mobile device-remote observation alignment as recited in claim 4.
Breed from the same or analogous art teaches the graphical image on the map of said remote device is aligned with the path of travel of said mobile device, thereby providing mobile device-remote observation alignment (paragraphs [0123], lines 19-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the graphical image on the map of said remote device is aligned with the path of travel of said mobile device, thereby providing mobile device-remote observation alignment as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   
The graphical image on the map of said remote device is aligned with the path of travel of said mobile device, thereby providing mobile device-remote observation alignment can be modify/implemented by combining the graphical image on the map of said remote device is aligned with the path of travel of said mobile device, thereby providing mobile device-remote observation alignment with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer. As disclosed in Breed, the motivation for the combination would be to use the graphical image on the map of said remote device is aligned with the path of travel of said mobile device helping the user to visualize the device on the map correcting the pathway becoming the device more efficient and reliable for a better visual disclosure.   
For claim 7, Thayer disclose all the subject matter of the claimed invention with the exemption of the mobile device vector data comprises at least one data point of a position indication, a speed indication or a heading indication of said mobile device and at least one time stamp associated with each said data point as recited in claim 7.
Breed from the same or analogous art teaches the mobile device vector data comprises at least one data point of a position indication, a speed indication or a heading indication of said mobile device and at least one time stamp associated with each said data point (paragraphs [0123], lines 19-22). Therefore, it would have been obvious for the person of ordinary skill in the 
The mobile device vector data comprises at least one data point of a position indication, a speed indication or a heading indication of said mobile device and at least one time stamp associated with each said data point can be modify/implemented by combining the mobile device vector data comprises at least one data point of a position indication, a speed indication or a heading indication of said mobile device and at least one time stamp associated with each said data point with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.  As disclosed in Breed, the motivation for the combination would be to use the vector that comprises the position indication or speed indication that will help the mobile device to identify the position and the speed becoming the device more efficient and reliable for better localization.   
For claim 8, Thayer disclose all the subject matter of the claimed invention with the exemption of the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit as recited in claim 8.
Breed from the same or analogous art teaches the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit (paragraphs [0136], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   
The mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit can be modify/implemented by combining the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.  As disclosed in Breed, the motivation for the combination would be to use the vector that 
For claim 9, Thayer disclose all the subject matter of the claimed invention with the exemption of the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit as recited in claim 9.
Breed from the same or analogous art teaches the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit (paragraphs [0130], lines 6-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   
The mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit can be modify/implemented by combining the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.  As disclosed in Breed, the motivation for the combination would be to use the mobile device-remote observation alignment parameters that are based on a position limit, a speed limit, a heading limit or a path segment limit that will help the device to be limited according to the speed becoming the device more efficient and reliable for better mobility.  
For claim 10, Thayer disclose all the subject matter of the claimed invention with the exemption of the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit, and wherein said adaptive render parameters are based upon at least one of a phase shift, a data render, or a predictive render as recited in claim 10.
Breed from the same or analogous art teaches the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit, and wherein said adaptive render parameters are based upon at least one of a phase shift, a data render, or a predictive render (paragraphs [0136], lines 1-13). Therefore, 
The mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit, and wherein said adaptive render parameters are based upon at least one of a phase shift, a data render, or a predictive render can be modify/implemented by combining the mobile device-remote observation alignment parameters are based upon at least one of a position limit, a speed limit, a heading limit or a path segment limit, and wherein said adaptive render parameters are based upon at least one of a phase shift, a data render, or a predictive render with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer. As disclosed in Breed, the motivation for the combination would be to use the mobile observation alignment parameters based on a position limit, a speed limit, a heading limit or a path segment limit that will help the device to be limited according to the speed becoming the device more efficient and reliable for better management control.
For claim 11, Thayer disclose all the subject matter of the claimed invention with the exemption of the mobile device-remote observation alignment parameters are based upon a combination of at least two of a position limit, a speed limit, a heading limit, or a path segment limit as recited in claim 11.
Breed from the same or analogous art teaches the mobile device-remote observation alignment parameters are based upon a combination of at least two of a position limit, a speed limit, a heading limit, or a path segment limit (paragraphs [0379], lines 18-25). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the mobile device-remote observation alignment parameters are based upon a combination of at least two of a position limit, a speed limit, a heading limit, or a path segment limit as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   

For claim 12, Thayer disclose all the subject matter of the claimed invention with the exemption of the adaptive render parameters are based upon a combination of at least two of a phase shift, a data render, or a predictive render as recited in claim 12.
Breed from the same or analogous art teaches the adaptive render parameters are based upon a combination of at least two of a phase shift, a data render, or a predictive render (paragraphs [0092], lines 1-6) and (paragraphs [0198], lines 6-15).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the adaptive render parameters are based upon a combination of at least two of a phase shift, a data render, or a predictive render as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   
The adaptive render parameters are based upon a combination of at least two of a phase shift, a data render, or a predictive render can be modify/implemented by combining the adaptive render parameters are based upon a combination of at least two of a phase shift, a data render, or a predictive render with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.  As disclosed in Breed, the motivation for the combination would be to use the adaptive render parameters combining of at least two of a phase shift, a data render, or a predictive render becoming the device more efficient and reliable for better localization.   

Breed from the same or analogous art teaches the correlating said mobile device-remote observation alignment parameters and said adaptive render parameters to command a predictive render (paragraphs [0197], lines 6-13) and (paragraphs [0201], lines 1-8).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the correlating said mobile device-remote observation alignment parameters and said adaptive render parameters to command a predictive render as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   
The correlating said mobile device-remote observation alignment parameters and said adaptive render parameters to command a predictive render can be modify/implemented by combining the correlating said mobile device-remote observation alignment parameters and said adaptive render parameters to command a predictive render with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.  As disclosed in Breed, the motivation for the combination would be to use the correlating alignment parameters commanding a predictive render becoming the device more efficient and reliable for better correction of the path track.   
For claim 14, Thayer disclose all the subject matter of the claimed invention with the exemption of the calibration of the mobile device-remote observation alignment parameters and said adaptive render parameters to command a predictive render as recited in claim 14.
Breed from the same or analogous art teaches the calibration of the mobile device-remote observation alignment parameters and said adaptive render parameters to command a predictive render (paragraphs [0321], lines 11-15).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the calibration of the mobile device-remote observation alignment parameters and said adaptive render parameters to command a predictive render as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   
The calibration of the mobile device-remote observation alignment parameters and said adaptive render parameters to command a predictive render can be modify/implemented by 
For claim 15, Thayer disclose all the subject matter of the claimed invention with the exemption of the misalignment risk is based upon checking said mobile device remote observation alignment parameters as recited in claim 15.
Breed from the same or analogous art teaches the misalignment risk is based upon checking said mobile device remote observation alignment parameters (paragraphs [0136], lines 15-25).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the misalignment risk is based upon checking said mobile device remote observation alignment parameters as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   
The misalignment risk is based upon checking said mobile device remote observation alignment parameters can be modify/implemented by combining the misalignment risk is based upon checking said mobile device remote observation alignment parameters with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.  As disclosed in Breed, the motivation for the combination would be to use alignment parameter for the device that will allow to manage the device more efficiently, becoming more efficient and reliable for better localization and control management for the device’s speed.   
For claim 17, Thayer disclose all the subject matter of the claimed invention with the exemption of the adaptive rendering is based upon said adaptive render parameters as recited in claim 17.
Breed from the same or analogous art teaches the adaptive rendering is based upon said adaptive render parameters (paragraphs [0174], lines 22-26). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the adaptive rendering is based upon said adaptive render parameters as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   

For claim 18, Thayer disclose all the subject matter of the claimed invention with the exemption of the recalibrating said mobile device-remote observation alignment parameters and said adaptive render parameters as recited in claim 18.
Breed from the same or analogous art teaches the recalibrating said mobile device-remote observation alignment parameters and said adaptive render parameters (paragraphs [0554], lines 1-16).  
Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the recalibrating said mobile device-remote observation alignment parameters and said adaptive render parameters as taught by Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.   
The recalibrating said mobile device-remote observation alignment parameters and said adaptive render parameters can be modify/implemented by combining the recalibrating said mobile device-remote observation alignment parameters and said adaptive render parameters with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer.  As disclosed in Breed, the motivation for the combination would be to use the recalibrating the remote mobile device that will help the user to track more efficiently the device becoming more efficient and reliable for a better localization.   
For claim 19, Thayer disclose all the subject matter of the claimed invention with the exemption of the recalibrating at least one of said mobile device-remote observation alignment parameters or said adaptive render parameters as recited in claim 19.
Breed from the same or analogous art teaches the recalibrating at least one of said mobile device-remote observation alignment parameters or said adaptive render parameters (paragraphs [0130], lines 6-10).  

The recalibrating at least one of said mobile device-remote observation alignment parameters or said adaptive render parameters can be modify/implemented by combining the  recalibrating at least one of said mobile device-remote observation alignment parameters or said adaptive render parameters with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the apparatus for providing information pertaining predetermined travel route of Thayer. As disclosed in Breed, the motivation for the combination would be to use the recalibration that will help the device to perform correctly and adjusting the parameters in the device helping the performance becoming more efficient and reliable. 
For claim 20, Lee teaches the telematics furtherance visualization method, further comprising communicating a heartbeat message to said remote device to further command a predictive render (paragraph [0057] lines 1-10).
Allowable Subject Matter
Claims 16, is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,623,904. This is a statutory double patenting rejection.
Claim 2 is rejected on the ground of statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 10,623,904 B2).  
For claim 2, the claim 1 of the U.S Patent No. (US 10,623,904 B2) discloses: 
                   Current Application 
1. A telematics furtherance visualization method comprising: providing a first distributed process for a mobile device, providing a second distributed process for a remote device, said first distributed process communicating data to said second distributed process, said first distributed process monitoring said mobile device, said first distributed process logging mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, and said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device.  

2. (Original) A telematics furtherance visualization method as in claim 1, wherein said first distributed process reconciling mobile device-remote observation alignment to align the path of travel of the mobile device with the remote observation of the mobile device at the remote device.  
                         10,623,904 
1. A telematics furtherance visualization method comprising: providing a first distributed process for a mobile device, providing a second distributed process for a remote device, said first distributed process communicating data to said second distributed process, said first distributed process monitoring said mobile device, said first distributed process logging mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, and said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device, wherein said first distributed process reconciling mobile device-remote observation alignment to align the path of travel of the mobile device with the remote observation of the mobile device at the remote device.   


  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 10,051,432 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 10,051,432 B2) discloses: 
                   Current Application 

1. A telematics furtherance visualization method comprising: providing a first distributed process for a mobile device, providing a second distributed process for a remote device, said first distributed process communicating data to said second distributed process, said first distributed process monitoring said mobile device, said first distributed process logging mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, and said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device.
                         10,051,432
 
1. A telematics furtherance visualization method comprising: a first distributed process for a mobile device, a second distributed process for a remote device, said first distributed process communicating data to said second distributed process, said first distributed process monitoring said mobile device, said first distributed process logging mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, and said first distributed process sensing a mobile device- remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device.


1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 9,913,101 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 9,913,101 B2) discloses: 
                   Current Application 

1. A telematics furtherance visualization method comprising: providing a first distributed process for a mobile device, providing a second distributed process for a remote device, said first distributed process communicating data to said second distributed process, said first distributed process monitoring said mobile device, said first distributed process logging mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, and said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device.
                         9,913,101
 
1. (Currently Amended) A telematics furtherance visualization method comprising: a first distributed process for a mobile device, a second distributed process for a remote device, said first distributed process communicating data to  said second distributed process said first distributed process monitoring said mobile device, said first distributed process logging  mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device and reconciling mobile device-remote observation alignment to align the path of travel of the mobile device with the remote observation of the mobile device at the remote device, and said second distributed process adaptive rendering on a map of said remote device a graphical image of said mobile device based on said mobile device vector data, whereby the graphical image on the map of said remote device is aligned with the path of travel of said mobile device, thereby providing mobile device-remote observation alignment.

1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 9,775,004 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 9,775,004 B2) discloses: 
                   Current Application 

1. A telematics furtherance visualization method comprising: providing a first distributed process for a mobile device, providing a second distributed process for a remote device, said first distributed process communicating data to said second distributed process, said first distributed process monitoring said mobile device, said first distributed process logging mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, and said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device.
9,775,004
 
1. A telematics furtherance visualization method comprising: a first distributed process for a mobile device, a second distributed process for a remote device, said first distributed process communicating data to and said second distributed process, said first distributed process monitoring said mobile device, said first distributed process logging  mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device and reconciling mobile device-remote observation alignment to align the path of travel of the mobile device with the remote observation of the mobile device at the remote device, and said second distributed process adaptive rendering on a map of said remote device a graphical image of said mobile device based on said mobile device vector data, whereby the graphical image on the map of said remote device is aligned with the path of travel of said mobile device, thereby providing mobile device-remote observation alignment.

1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 9,538,334 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 9,538,334 B2) discloses: 
                   Current Application 

1. A telematics furtherance visualization method comprising: providing a first distributed process for a mobile device, providing a second distributed process for a remote device, said first distributed process communicating data to said second distributed process, said first distributed process monitoring said mobile device, said first distributed process logging mobile device vector data of said mobile device and communicating the mobile device vector data of said mobile device to said remote device, and said first distributed process sensing a mobile device-remote observation misalignment risk when the mobile device enters a segment of travel of increased risk that the remote observation of the mobile device at the remote device will be misaligned from the path of travel of the mobile device.
9,538,334

1. A telematics furtherance visualization method comprising:a first distributed process for a mobile device, a second distributed process for a remote device, said first distributed process and said second distributed process capable of communicating messages and data, said first distributed process capable to monitor said mobile device to log and communicate mobile device vector data to said remote device, said first distributed process capable to sense a mobile device remote observation misalignment risk and reconcile mobile device remote observation alignment, and said second distributed process capable to adaptive render a graphical image of said mobile device from said mobile device vector data, said mobile device remote observation misalignment risk includes mobile device remote observation alignment parameters, said adaptive render includes adaptive render parameters, said mobile device remote observation alignment parameters and said adaptive render parameters are correlated, said reconcile mobile device remote observation alignment includes communicating subsequent log of said mobile device vector data, said capable to sense a potential mobile device remote observation misalignment risk is based upon checking said mobile device remote observation alignment parameters, wherein said checking said mobile device remote observation alignment parameters determines a mobile device remote observation misalignment risk based upon at least one of position varying beyond a limit, a speed limit, a heading limit or a number of raw data points.

1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20130294020-A1
Rayner; Gary
US-20160187932-A1
LIN; CHAO-HSUN
US-20120314354-A1
Rayner; Gary
US-20130292269-A1
TAGES; Fernando
US-20130292378-A1
TAGES; Fernando
US-20140233180-A1
Vargas; John G.
US-20140190841-A1
Nash; Michael J.
US-20140055014-A1
Pan; Yichuan
US-20130296004-A1
TAGES; Fernando
US-20130126531-A1
Hynecek; Bryan Lee
US-20130271902-A1
Lai; June
US-20060106622-A1
Lee; Chung-hak
US-20030036823-A1
Mahvi, A. Pascal
US-20130151138-A1
Lu; Chunhua
US-20100268452-A1
Kindo; Tsuyoshi
US-20100057352-A1
Nakae; Tomohiro
US-20090234580-A1
Fernandez-Hernandez; Ignacio
US-8022831-B1
Wood-Eyre; Pamela
US-7397351-B1
Rubin; Eugene S.
US-20080045234-A1
Reed; Mark J.
US-20190384976-A1
LEE; Joonghee

Breed; David S
US-20170305349-A1
NABOULSI; MOUHAMAD A.
US-20150127239-A1
Breed; David S.
US-20130267194-A1
BREED; DAVID S

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642